TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 14, 2021



                                      NO. 03-19-00388-CR


                                    In re Guadalupe Padilla




        APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the trial court’s order denying subsequent postconviction forensic DNA

testing. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order

denying subsequent postconviction forensic DNA testing. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.